DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/830,251.
Claims 1-24 are pending.
Claims 1-24 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 defines “the parallel rows of shock absorbing material are not spaced apart,” which renders the claimed invention indefinite since such limitations appear to define a single sheet of shock absorbing material with no spaces between respective rows and thus one of ordinary skill in the art would not know how to construct and differentiate between each row of shock absorbing material if there is no space therebetween. For examining purposes and in light of the specification and drawings, such rows of shock absorbing material are considered to extend and be positioned over respective rows of ribbons, where a single sheet of shock absorbing material with no open spaces between rows of ribbons can be considered to meet such limitations as defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 17, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albin (U.S. Publication 2007/0292655).
Regarding claim 1, Albin discloses a shock absorbing artificial surface comprising:
a flexible, porous, backing member (#12);
parallel rows of ribbons (#14) projecting through and upwardly from the backing member (see figure 3); and
parallel rows of shock absorbing material (#16/50, see figure 2A) on a back side of the backing member underlying the rows of ribbons (see figures 1 and 2A).
Regarding claim 2, Albin discloses the parallel rows of shock absorbing material are formed by depositing an adhesive material (see paragraph 8).
Regarding claim 3, Albin discloses no additional adhesive is applied between the parallel rows of shock absorbing material and the back side of the backing member (see figures 1 and 2a).
Regarding claim 7, Albin discloses each of the parallel rows of shock absorbing material is half-cylinder shaped or dome shaped (figure 1 depicts such material #16 is dome shaped).
Regarding claim 17, Albin discloses each of the parallel rows of shock absorbing material overlies two rows of the ribbons (see figure 1, where two adjacent rows of ribbons 14 are overlapped by a shock absorbing material #16).
Regarding claim 24, Albin discloses a method of manufacturing a shock absorbing artificial surface comprising:
tufting parallel rows of ribbons (#14) through a backing material (#12; see figure 1); and
depositing a predetermined volume of an adhesive material (#16) on a back side of the backing member overlying the rows of ribbons (see figures 1 and 2a),
wherein the volume is sufficient to provide an integrated shock absorbent (see figures 1 and 2a, where the material of the adhesive #16 is constructed from a resilient material and thus is configured to absorb shocks to a certain extent).

Claim(s) 1, 2, 7, 9, 12, 13, 17, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirochman et al. (U.S. Publication 2018/0016741).
Regarding claim 1, Sirochman et al. disclose a shock absorbing artificial surface comprising:
a flexible, porous, backing member (#40);
parallel rows of ribbons (#20) projecting through and upwardly from the backing member (see figure 1 and paragraph 16); and
parallel rows of shock absorbing material (#60) on a back side of the backing member underlying the rows of ribbons (see figures 1, where each row is positioned at the bulbous portion underneath each row of ribbons #20 ).
Regarding claim 2, Sirochman et al. disclose the parallel rows of shock absorbing material are formed by depositing an adhesive material (see paragraph 22).
Regarding claim 7, Sirochman et al. disclose each of the parallel rows of shock absorbing material is half-cylinder shaped or dome shaped (figure 1 depicts such material #70 is half cylinder shaped).
Regarding claim 9, Sirochman et al. disclose each of the parallel rows of shock absorbing material has a height sufficient to cover the rows of ribbons (see figure 1).
Regarding claim 12, Sirochman et al. disclose the parallel rows of shock absorbing material are not spaced apart (see figure 1).
Regarding claim 13, Sirochman et al. disclose a relatively thick layer of particulate material (#30) on an upper surface of the backing member that supports the ribbons in an upright position (see figure 1).
Regarding claim 17, Sirochman et al. disclose each of the parallel rows of shock absorbing material overlies two rows of the ribbons (see figure 1, where two adjacent rows of ribbons #20 are overlapped by shock absorbing material #70).
Regarding claim 24, Sirochman et al. disclose a method of manufacturing a shock absorbing artificial surface comprising:
tufting parallel rows of ribbons (#20) through a backing material (#40; see figure 1); and
depositing a predetermined volume of an adhesive material (#70) on a back side of the backing member overlying the rows of ribbons (see figure 1),
wherein the volume is sufficient to provide an integrated shock absorbent (see figure 1, where the material of the adhesive #70 is constructed from a resilient material and thus is configured to absorb shocks to a certain extent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 8, 10, 13-16, and 24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Prevost (U.S. Patent 6,338,885) or, in the alternative, under 35 U.S.C. 103 as obvious over Prevost in view of Wessells (U.S. Patent 3,940,522).
Regarding claim 1, Prevost discloses a shock absorbing artificial surface comprising:
a flexible, porous, backing member (#11/13);
parallel rows (#5) of ribbons (#7) projecting through and upwardly from the backing member (see figure 7); and
parallel rows of shock absorbing material (#45, see figure 7) on a back side of the backing member underlying the rows of ribbons (see figure 7).
Coating material #45 of Prevost is considered a shock absorbing material since it comprises of an adhesive and because it comprises of a certain degree of shock absorption compared to when such a material is not applied at such locations. However, if the Examiner is considered to over broadly interpret such a material #45 as being shock absorbing since Prevost does not specifically disclose the material of such a coating material, it is highly well known in the art, as evidenced by Wessells, that adhesives, such as latex, foam or other adhesive material, can be used for such a coating material on the back side of rows of ribbons to secure the ribbons to the backing. Therefore, it would have been obvious to have constructed the coating material of Prevost out of a shock absorbing material, such as latex or foam as taught in Wessells, in order to form a strong yet flexible connection between such ribbons to prevent removal from the backing member.
Regarding claim 2, Prevost discloses, or in the alternative in view of Wessells render obvious, the parallel rows of shock absorbing material are formed by depositing an adhesive material (Prevost discloses material #45 is an adhesive material applied to the backs of the ribbons. Alternatively, Wessells discloses the coating material can be foam or latex, which is an adhesive that is similarly applied and deposited as defined.).
Regarding claim 3, Prevost discloses, or in the alternative in view of Wessells render obvious, no additional adhesive is applied between the parallel rows of shock absorbing material and the back side of the backing material (see figure 7 of Prevost).
Regarding claim 7, Prevost discloses, or in the alternative in view of Wessells render obvious, each of the parallel rows of shock absorbing material is half-cylinder shaped or dome shaped (see figure 7 of Prevost).
Regarding claim 9, Prevost discloses, or in the alternative in view of Wessells render obvious, each of the parallel rows of shock absorbing material has a height sufficient to cover the rows or ribbons (see figure 7 of Prevost).
Regarding claim 10, Prevost discloses, or in the alternative in view of Wessells render obvious, each of the parallel rows of shock absorbing material has a width between about 0.5 inches and about 1.5 inches (Prevost discloses the ribbons #7 are constructed to have a width from ¼ inch to 1 inch, where the shock absorbing material #45 is to be wider than such a strip in order to properly cover the ribbons and thus falls within the range as defined. Alternatively, it would have been obvious to have constructed the shock absorbing material of Prevost to fall within the range as defined in order to properly cover ribbons of a width between ¼ and 1 inch while also saving money on costs of construction by only using enough material as needed and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).).
Regarding claim 13, Prevost discloses, or in the alternative in view of Wessells render obvious, a relatively thick layer of particulate material on an upper surface of the backing member that supports the ribbons in an upright position (Prevost discloses the use of a particulate material, such as sand and rubber, to provide resiliency to the artificial surface and to support the ribbons.).
Regarding claim 14, Prevost discloses, or in the alternative in view of Wessells render obvious, the particulate material comprises a mixture of sand and ground rubber (see col. 4, ll. 30-39 of Prevost).
Regarding claim 15, Prevost discloses, or in the alternative in view of Wessells render obvious, the back member comprises two layers of permeable fabric, at least one of which is a needle punched fabric (Prevost discloses two backing layers #11 and #13, where at least one of the backing layers can be a needle punched fabric).
Regarding claim 16, Prevost discloses, or in the alternative in view of Wessells render obvious, each of the parallel rows of shock absorbing material overlies a single row of ribbons (see figure 7 of Prevost).
Regarding claim 24, Prevost discloses a method of manufacturing a shock absorbing artificial surface comprising:
tufting parallel rows (#5) of ribbons (#7) through a backing member (#11); and
depositing a predetermined volume of an adhesive material (#45) on a back side of the backing member overlying the rows of ribbons (see figure 7); 
wherein the volume is sufficient to provide an integrated shock absorbent (see figure 7, where such material used at #45 is considered to comprise of a certain degree of shock absorption compared to when no such material is applied there).
Coating material #45 of Prevost is considered a shock absorbing material since it comprises of an adhesive and because it comprises of a certain degree of shock absorption compared to when such a material is not applied. However, if the Examiner is considered to over broadly interpret such a material #45 as being shock absorbing since Prevost does not specifically disclose the material of such a coating material, it is highly well known in the art, as evidenced by Wessells, that adhesives, such as latex, foam or other adhesive material, can be used for such a coating material on the back side of rows of ribbons to secure the ribbons to the backing. Therefore, it would have been obvious to have constructed the coating material of Prevost out of a shock absorbing material, such as latex or foam as taught in Wessells, in order to form a strong yet flexible connection between such ribbons to prevent removal from the backing member.

Claim Rejections - 35 USC § 103
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Prevost in view of Wessells.
Regarding claim 4, though Prevost does not disclose the adhesive material is a foam, Wessells teaches that foam, latex and other adhesives are known in the art to attach the ribbons to the backing layer and it would have been obvious to have used a foam for such an adhesive of Prevost, as taught in Wessells, in order to provide a cost effective yet strong connection between such elements and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 6, Prevost in view of Wessells render obvious the foam comprises polyether, polyurethane, polyester polyurethane, latex or mixtures thereof (Wessells teaches that latex and other adhesives are common for such a shock absorbing material, where it would have been obvious to have used a latex adhesive within Prevost in order to provide a cost effective yet strong connection between such elements and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Prevost in view of Wessells and Robbins (CA 2418433).
Regarding claim 5, Prevost in view of Wessells render the claimed invention obvious except for the adhesive material is a frothed foam. Wessells does disclose any other type of known adhesive can be used for such an adhesive shock absorbing material, where Robbins teaches that frothed foam polyurethane is a common adhesive and foam which can be used with such artificial surfaces and thus it would have been obvious to have used a frothed polyurethane foam within Prevost, as taught in Robbins, in order to provide a cost effective yet strong connection between such elements and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). 
As a note, the modification of Prevost in view of Wessells and Robbins would also meet the limitations of claim 6 since such a modification would teach a polyurethane foam as defined.

Claims 8, 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Prevost in view of Prieto et al. (U.S. Publication 2009/0172970), or in the alternative Prevost in view of Prieto et al. and Wessells.
Regarding claim 8, Prevost discloses, or in the alternative in view of Wessells render obvious, the claimed invention except for each of the parallel rows of shock absorbing material has a height between about 4 mm and about 15 mm. However, it is highly well known in the art, as evidenced by Prieto et al., that such artificial surfaces can be constructed with a shock absorbing layer under the backing layer which can be between 1mm to about 500 mm, with an embodiment that can be provided within the range of 10mm to 20mm. Therefore, it would have been obvious to have constructed the height of the shock absorbing materials of Prevost to be between 4 and 15 mm, as taught in Prieto et al., in order to provide a cost effective yet energy absorbing layer for such artificial surfaces and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 18, Prevost discloses a shock absorbing artificial surface comprising:
a flexible, porous, backing member (#11);
parallel rows (#5) of ribbons (#7) projecting through and upwardly from the backing member (see figure 7); and
parallel rows of shock absorbing material (#45, see figure 7) on a back side of the backing member underlying the rows of ribbons (see figure 7), and
wherein each of the parallel rows of shock absorbing material has a width between about 0.5 inches and about 1.5 inches (Prevost discloses the ribbons #7 are constructed to have a width from ¼ inch to 1 inch, where the shock absorbing material #45 is to be wider than such a strip in order to properly cover the ribbons and thus falls within the range as defined. Alternatively, it would have been obvious to have constructed the shock absorbing material of Prevost to fall within the range as defined in order to properly cover ribbons of a width between ¼ and 1 inch while also saving money on costs of construction by only using enough material as needed and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).).
Coating material #45 of Prevost is considered a shock absorbing material since it comprises of an adhesive and because it comprises of a certain degree of shock absorption compared to when such a material is not applied at such locations. However, if the Examiner is considered to over broadly interpret such a material #45 as being shock absorbing since Prevost does not specifically disclose the material of such a coating material, it is highly well known in the art, as evidenced by Wessells, that adhesives, such as latex, foam or other adhesive material, can be used for such a coating material on the back side of rows of ribbons to secure the ribbons to the backing. Therefore, it would have been obvious to have constructed the coating material of Prevost out of a shock absorbing material, such as latex or foam as taught in Wessells, in order to form a strong yet flexible connection between such ribbons to prevent removal from the backing member.
Prevost discloses the claimed invention except for the parallel rows of shock absorbing material are spaced apart by an uncoated gap between 0.1 inches and about 0.3 inches. Col. 6, ll. 15--62 of Prevost disclose the spacing between ribbons can be spaced from between 5/8 and 2.25 inches apart from one another, where the coating material #45 is to extend past the sides of the ribbons to properly cover the ribbons. Prevost discloses the spacing between ribbons is dependent upon the activity which the artificial surface is to be used on, where it would have been obvious to have spaced the shock absorbing material from one another by an uncoated gap between 0.1 and 0.3 inches in order to properly cover the ribbons and space the ribbons from one another for activities as required and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Prevost also does not disclose each of the parallel rows of shock absorbing material has a height between about 4 mm and about 15 mm. It is highly well known in the art, as evidenced by Prieto et al., that such artificial surfaces can be constructed with a shock absorbing layer under the backing layer which can be between 1mm to about 500 mm, with an embodiment that can be constructed in the range from 10mm to 20mm. Therefore, it would have been obvious to have constructed the height of the shock absorbing materials of Prevost to be between 4 and 15 mm, as taught in Prieto et al., in order to provide a cost effective yet energy absorbing layer for such artificial surfaces an also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 19, Prevost in view of Prieto et al., or in the alternative in view of Prieto et al. and Wessels, render obvious the parallel rows of shock absorbing material are formed by depositing an adhesive material (Prevost discloses material #45 is an adhesive material applied to the backs of the ribbons. Alternatively, Wessels discloses the coating material can be foam or latex, which is an adhesive that is similarly applied and deposited as defined.).
Regarding claim 20, Prevost in view of Prieto et al., or in the alternative in view of Prieto et al. and Wessels, render obvious no addition adhesive is applied between the parallel rows of shocking absorbing material and the back side of the backing member (see figure 7 of Prevost).
Regarding claim 22, Prevost in view of Prieto et al., or in the alternative in view of Prieto et al. and Wessels, render obvious each of the parallel rows of shock absorbing material overlies a single row of the ribbons (see figure 7 of Prevost).
Regarding claim 23, Prevost in view of Prieto et al., or in the alternative in view of Prieto et al. and Wessels, render obvious each of the parallel rows of shock absorbing material overlies two rows of the ribbons (the ribbons #7 of Prevost can be considered to extend along columns #5, where rows can be considered to extend from left to right in the figure due to the matrix formed by such ribbons, where the shock absorbing material #45 can be considered to form rows that overly multiple rows of ribbons and thus meet such limitations as defined).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prevost, or in the alternative Prevost in view of Wessells.
Regarding claim 11, Prevost discloses, or in the alternative in view of Wessells render obvious, the claimed invention except for the parallel rows of shock absorbing material are spaced apart by an uncoated gap between 0.1 inches and about 0.3 inches. Col. 6, ll. 15--62 of Prevost disclose the spacing between ribbons can be spaced from between 5/8 and 2.25 inches apart from one another, where the coating material #45 is to extend past the sides of the ribbons to properly cover the ribbons. Prevost discloses the spacing between ribbons is dependent upon the activity which the artificial surface is to be used on, where it would have been obvious to have spaced the shock absorbing material from one another by an uncoated gap between 0.1 and 0.3 inches in order to properly cover the ribbons and space the ribbons from one another for activities as required and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Prevost in view of Prieto et al., Wessells, and Robbins.
Regarding claim 21, Prevost in Prieto et al. render the claimed invention obvious except for the adhesive material is a frothed foam comprising one of the materials as defined. Wessells does disclose latex, a foam, or any other type of known adhesive can be used for such an adhesive shock absorbing material, where Robbins teaches that frothed foam polyurethane is a common adhesive and foam which can be used with such artificial surfaces. Therefore, it would have been obvious to have used a frothed polyurethane foam within Prevost, as taught in Wessels and Robbins, in order to provide a cost effective yet strong connection between such elements and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635